Porter, J.
# delivered the opinion of the court. The petitioner states that in the year 1 J 1823 he entered into partnership with the de-1 1 an(j one Reeves, for the purpose of transacting business in the town of Alexandria; he has furnished a large quantity of goods t() qie fjnn? amounting to $7099 77-100; that the defendant has had the management of the affairs ofthe firm, and that he has refused to account. The petition concludes by praying that the defendant be directed to account.
The defendant pleads, 1st, that the court has no jurisdiction; 2d, that he is not sueable for the matters alleged in the petition; 3d, that he is in no manner indebted to the plaintiff
A supplemental petition was filed, praying *103judgment against the plaintiff for nine sand dollars.
Preston for the plaintiff—Slrawbridge for the defendant.
The exceptions to the want of jurisdiction in the court,and right of the plaintiff to bring suit in the manner set forth in the petition without making the other partner a party, were overruled by the court, and the defendant appealed.
We think the appeal premature: the injury done is not of that kind which will be irreparable. The error, if it be one, can be corrects ed after final judgment.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed, uith costs.